TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00041-CV



                                  John J. Gorman IV, Appellant

                                                  v.

                                 Westech Capital Corp., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-14-001475, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                Appellant John J. Gorman IV has notified this Court that he has filed for bankruptcy.1

The filing of a bankruptcy petition automatically stays all proceedings in this Court.2 Accordingly,

we abate this appeal.3 It is the responsibility of the parties to notify this Court as soon as possible

if an event occurs that would allow for reinstatement, and failure to promptly notify this Court of

such an event may result in the dismissal of this appeal for want of prosecution.4



Before Chief Justice Rose, Justices Pemberton and Bourland

Bankruptcy

Filed: July 21, 2016


       1
           See 11 U.S.C. § 301(a); Tex. R. App. P. 8.1.
       2
           See 11 U.S.C. § 362(a); Tex. R. App. P. 8.2.
       3
           See Tex. R. App. P. 8.2.
       4
           See Tex. R. App. P. 8.3(a), 42.3(b).